Voto Disidente del
Juez Asociado Señor Santana Becerra
San Juan, Puerto Rico, 18 de febrero de 1970
Este es un caso en la esfera de las relaciones familiares que amerita serias consideraciones.
La Sala sentenciadora, a un abuelo que vive con su esposa en matrimonio que ha perdurado por más de cua-renta y cinco años y quien, conforme al Art. 178 del Código Civil, está en primer lugar para ejercer la tutela de la menor, le negó la custodia de ésta, de 1.3 años de edad a la fecha de dictarse la sentencia y quien los primeros cuatro años de su vida los vivió en el hogar de su abuelo y luego continuó en relación familiar estrecha, para dejar dicha cus-todia en manos del cónyuge viudo de su hija fallecida, ma-dre de la menor, con la consecuencia adicional de que con la sentencia recurrida, y así se dispuso expresamente en la misma, se rompe la convivencia diaria de la menor y su único otro hermanito de 14 años al quedar ellos viviendo en hogares separados bajo distintas custodias.
Considerando todas las circunstancias del caso, e inde-pendientemente del alcance que en derecho tenga la expresión de un menor de optar por determinada custodia u hogar, factor éste que a mi juicio fue el decisivo para la sentencia dictada, disiento de la confirmación del fallo porque la prueba *675en el récord sobre la preferencia y las motivaciones de la niña para preferir un hogar, entre ellas algunas que sugieren cierta culpa de los abuelos en la muerte por suicidio de la madre, no es para mí lo suficientemente confiable, a la luz de todas las circunstancias envueltas y de la actitud de clara hostilidad de los testigos que produjeron esa prueba hacia el hogar de los abuelos. La menor no declaró en el juicio.